Citation Nr: 1140029	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-48 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge in September 2010.  A transcript of the hearing testimony is associated with the claims folder.

The Board subsequently remanded the case for further development in February 2011.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159  (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In this case, the Board observes that the Veteran appears to be in receipt of monthly benefits from the Social Security Administration (SSA).  In this regard, the Veteran told the March 2011 VA examiner that he had been unemployed for 8 years and that he is currently receiving SSA disability benefits for depression.  The Board does note that the RO obtained a SSA determination denying the Veteran such benefits in 2002.  However, his report of 8 years of unemployability suggests that he only stopped working in 2003 and may have since been granted SSA benefits.  Thus, it is unclear as to whether there may be any outstanding records to grant benefits and the records upon which that decision was based.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate any outstanding SSA records with the Veteran's claims file. 

The Veteran also submitted a completed authorization form in September 2011 to allow VA to obtain treatment records from Dr. B., who had recently treated him for PTSD and depression.  However, these records have not yet been requested.  Therefore, the Board finds that a remand is also necessary for the RO to obtain and associate the outstanding private medical records with the claims file.  

In addition, the Board notes that the case was previously remanded to afford the Veteran a VA examination and to obtain a medical opinion.  The Veteran was provided such an examination in March 2011.  The examiner diagnosed the Veteran with major depressive disorder and an anxiety disorder not otherwise specified.  She also stated that there was no evidence of any other psychiatric disorder upon examination.  However, she did not specifically discuss PTSD as requested in the remand.   The Board notes that the Veteran has been previously diagnosed with PTSD, and the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998).   As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

Moreover, the March 2011 VA examiner commented that the Veteran's unauthorized absences and early discharge were very likely tied to his relationship with an abusive first wife and observed that his primary reports have been related to the abusive relationship.  However, she also opined that it was less likely as not that the Veteran's depression and anxiety are related to or caused by his military service.  Given the fact that the abusive relationship occurred during his military service, the Board finds the medical opinion to be contradictory.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of any psychiatric during that has present during the pendency of the appeal. 


Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain and associate with the claims file any outstanding Social Security Administration (SSA) decision to award or deny benefits to the Veteran and the records upon which that decision was based.   In particular, the RO should ascertain whether there have been any SSA determinations rendered since 2002.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records. 

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should specifically request medical records from Dr. B. (identified in a September 2011 VA Form 21-4142).

3.  Following the completion of the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and assertions.

In rendering his or her opinions, the examiner should address whether the Veteran's unauthorized absences during his period of service and his early discharge due to unsuitability as well as any other behavior changes were indicative of a psychiatric disorder or personal assault at that time.  

The examiner should identify all current psychiatric disorders and all such disorders that have been present at any time since November 2007.  

It should be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  

For each disorder identified other than PTSD, the examiner should state whether the disorder manifested in service or whether it was at least as likely as not that the disorder was otherwise casually or etiologically related to the Veteran's military service, including a personal assault and/or abusive relationship.  The examiner should provide such an opinion even a disorder was not found on examination, but manifested any time since November 2007.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it was as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determined to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or he or she determines that a personal assault occurred during service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

In rendering his or her opinions, the examiner should specifically address the Veteran's relationship with his first wife and the abuse which reportedly occurred in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be considerable assistance to the Board.  Since it is important "that each disability be reviewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO should review the examination report to insure that it contains all findings and opinions sought in this remand.

5.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.
  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


